EXHIBIT 10.10

 

AFFIRMATION OF GUARANTY AGREEMENT

 

Reference is made to that certain Fourth Amended and Restated Revolving Credit
and Security Agreement dated December 26, 2001, among WinCup Holdings, Inc.,
Radnor Chemical Corporation, StyroChem U.S., Ltd., Radnor Holdings Corporation,
Radnor Delaware II, Inc., StyroChem Delaware, Inc., WinCup Texas, Ltd.,
StyroChem G.P., L.L.C., StyroChem L.P., L.L.C., WinCup G.P., L.L.C., WinCup
L.P., L.L.C., (each individually a “Borrower” and collectively, “Borrowers”) and
PNC Bank, National Association, as administrative agent and lead arranger
(“Agent”), for itself and the financial institutions which are now or which
hereafter become a party thereto (individually, a “Lender” and collectively, the
“Lenders”) and Fleet Capital Corporation, as documentation agent (as amended by
that certain First Amendment to Fourth Amended and Restated Revolving Credit,
Term Loan and Security Agreement, dated February 4, 2002, letter agreement,
dated March 21, 2002, Second Amendment to Fourth Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated March 5, 2003, Third Amendment to
Fourth Amended and Restated Revolving Credit, Term Loan and Security Agreement
dated August 1, 2003, Fourth Amendment to Fourth Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated September 12, 2003, Fifth
Amendment to Fourth Amended and Restated Revolving Credit, Term Loan and
Security Agreement dated October 27, 2003, Sixth Amendment to Fourth Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated November 17,
2003 and Seventh Amendment to Fourth Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated March 12, 2004, collectively, the “Credit
Agreement”).

 

Pursuant to the terms of the Credit Agreement, Agent, and Lenders made available
to Borrowers an original revolving credit facility in the amount of Thirty-Five
Million Dollar ($35,000,000), which was increased to Fifty-Five Million Dollars
($55,000,000), a term loan in the amount of Forty-Five Million Dollars
($45,000,000) and a first supplemental term loan in the amount of Five Million
Dollars ($5,000,000). On December 26, 2001, the undersigned executed and
delivered to Agent for the benefit of Lenders an Amended and Restated Guaranty
Agreement whereby undersigned unconditionally guaranteed, inter alia, all
present and future obligations and liabilities of each Borrower to Agent and/or
Lenders, each of which were reaffirmed on March 5, 2003, November 17, 2003 and
March 12, 2004 (collectively, the “Guaranty Agreement”).

 

Borrowers have requested and Agent and Lenders have agreed pursuant to the terms
of that certain Eighth Amendment to Fourth Amended and Restated Revolving Credit
and Security Agreement (the “Eighth Amendment”) among Borrowers, Agent, and
Lenders dated the date hereof, to amend certain terms and conditions set forth
in the Credit Agreement.

 

The undersigned hereby (i) acknowledges that undersigned has read the terms and
conditions of the Eighth Amendment, (ii) consents to the terms and conditions of
the Eighth Amendment and (iii) agrees that its Guaranty Agreement shall continue
in full force and effect

 



--------------------------------------------------------------------------------

and shall continue to cover all Obligations (as defined in the Credit
Agreement), in accordance with the terms of the Guaranty Agreement, as affirmed
hereby.

 

Dated: April 27, 2004

 

WINCUP EUROPE DELAWARE, INC.

By:

  /s/    MICHAEL V. VALENZA             Michael V. Valenza, President

 